Citation Nr: 0923111	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a hiatal hernia with gastroesophageal reflux 
(GERD) and duodenal peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1944 to May 
1946 and from August 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

This case was previously before the Board in July 2008, when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

When this case was last before the Board, it was remanded, in 
pertinent part, in order to obtain the report of a GI X-ray 
series performed in July 2005 in connection with a VA 
examination that same month.

In September 2008, the RO requested that the San Juan VAMC, 
and the VA Caribbean Healthcare System, provide the report of 
an Upper GI Series (UGIS) performed around 7/15/05 to 
7/21/05.  A subsequent response from these facilities 
included the reports of GI tests from March 1994, December 
2007, and January 2008, but not July 2005.  This should be 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(noting that as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the 
remand orders).

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the San Juan 
VAMC, or other indicated facility, 
provide the report of a July 19, 2005 
UGIS.  (A July 21, 2005 VA treatment 
record reflects that a UGIS was 
performed on July 19, 2005 at an 
outside institution, and that the 
report of the procedure is located in 
VISTA imaging).  All attempts to obtain 
the report should be fully documented 
in the claims file.  If the report is 
not available, a negative response, 
indicating the reason for the 
unavailability, should be associated 
with the claims file.

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




